In relatedjuvenile delinquency proceedings pursuant to Fam- ily Court Act article 3, Naajib J. appeals from (1) an order of the of the *807Family Court, Orange County (Kiedaisch, J.), dated June 20, 2011, which, after a hearing, denied his motion to modify an order of disposition of the same court dated November 29, 2010, under docket No. D-5873-10, by directing the New York State Office of Children and Family Services to change his placement from a secure facility to a limited secure facility, and (2) an order of disposition of the same court (Berry, J.), dated November 29, 2011, under docket No. E-5303-11, which, upon an order of fact-finding of the same court dated October 3, 2011, made after a hearing, finding that he had committed acts which, if committed by an adult, would have constituted the crime of burglary in the second degree, and after a dispositional hearing, adjudged him to be a juvenile delinquent, and, upon his consent, placed him in the custody of the New York State Office of Children and Family Services for a period of three years. The appeal from the order of disposition dated November 29, 2011, brings up for review the order of fact-finding dated October 3, 2011.
Ordered that the appeal from the order dated June 20, 2011, is dismissed as academic, without costs or disbursements, as the period of placement set forth in the order of disposition dated November 29, 2010, under docket No. D-5873-10, has expired (see Matter of Richard H., 99 AD3d 1005 [2012]); and it is further,
Ordered that the appeal from so much of the order of disposition dated November 29, 2011, under docket No. E-5303-11, as, upon the appellant’s consent, placed the appellant in the custody of the New York State Office of Children and Family Services for a period of three years is dismissed, without costs or disbursements, as the appellant is not aggrieved thereby (see Matter of Cristian C., 104 AD3d 941 [2013]); and it is further,
Ordered that the order of disposition dated November 29, 2011, under docket No. E-5303-11, is affirmed insofar as reviewed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt (see Family Ct Act § 342.2 [2]), that the appellant committed acts which, if committed by an adult, would have constituted the crime of burglary in the second degree (see Penal Law § 140.25 [2]). Moreover, upon our independent review of the record (see Matter of Michale A.C., 73 AD3d 1042, 1043 [2010]), we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see Family Ct Act § 342.2 [2]; Matter of Gilberto M., 89 AD3d 734, 734-735 [2011]; cf. *808People v Romero, 7 NY3d 633 [2006]). Mastro, J.P., Dickerson, Chambers and Roman, JJ., concur.